Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application contains claims directed to the following patentably distinct species1) Fig. 1; II) Figs. 3; III) Figs. 4-5. The species are independent or distinct because they comprise a distinct disclosed and claimed element (the support piece). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 18 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  (a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (b) the prior art applicable to one invention would not likely be applicable toanother invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with attorney Smith on 2/5/21 a provisional election was made to prosecute the invention of Group II, claims 1, 3-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 2 has been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 8-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/1/20.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flores (6,019,191).
Flores shows;
  1.     A system comprising:
      a ladder safety lock (20, see Fig. 4) including:
      a rod (44) adapted for insertion through a first ladder rung;  
      at least one hinged flap (32) attached an end of the rod, the at least one hinged flap configured for attachment (at 35) to an anchor point on a free-standing structure (27).
2.    The system of claim 1, wherein the at least one hinged flap comprises two hinged flaps (32, 33), each attached to an opposite end of the rod.
3.    The system of claim 1, wherein the rod includes through-holes (39) and the ladder safety lock further comprises a safety pin (52) that inserts through a set of the through-holes to fixedly secure the rod within the first ladder rung.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Flores (6,019,191), as applied to claim 1 above, and further in view of Harney (7,195,099).
Flores does not show his hinged flap includes a first planar portion and a second planar portion separated from one another by a hinge.
          Harney shows a hinged flap includes a first planar portion (16) and a second planar portion (20) separated from one another by a hinge (18) to facilitates attachment to roof of various slope.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the single planar portion hinged flap of Flores to comprise a 
7.    The system of claim 1, wherein the at least one hinged flap includes a first planar portion and a second planar portion separated from one another by a hinge, the first planar portion attached to the end of the rod and the second planar portion being adapted for attachment to the anchor point on the free-standing structure.
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores (6,019,191) in view of Crockett (5,279,389).
Flores shows;
18.   A system comprising:
       a ladder safety lock (20) including:
      a rod (44) adapted for insertion through a ladder rung;
     at least one hinged flap (32) attached an end of the rod, the at least one hinged flap including one or more through-holes (35) to receive hardware for attaching the at least one hinged flap to an anchor point on a free-standing structure.
     Flores does not show a product lift.

       All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Flores with a product lift, as taught by Crockett, since it would have provided the predictable results of facilitating the raising a load from ground level to a heightened position proximal to a ladder rung
18.   A system comprising:      
      a ladder safety lock including:
      a rod adapted for insertion through a ladder rung;
     at least one hinged flap attached an end of the rod, the at least one hinged flap including one or more through-holes to receive hardware for attaching the at least one hinged flap to an anchor point on a free-standing structure; and

20.    The system of claim 18, wherein the ladder safety lock (20) further includes a locking mechanism (52, 39)for laterally securing the rod within the first ladder rung.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores (6,019,191), as applied to claim 1 above, and further in view of Krahl (1,386,511).
     Flores does not show a product lift.
    Krahl shows a product lift (8-12) secured to the rod (6) of a ladder safety lock (15-18), the product lift including a pulley system  (12) adapted to raise a load from ground level to a heightened position proximal to the first ladder rung, wherein the product lift includes a hollow cylindrical shaft (9) on one end configured to couple with the rod of the ladder safety lock, as set forth in claim 5.
       All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as 
4.    The system of claim 1, further comprising a product lift (8-12) secured to the rod (44) of the ladder safety lock, the product lift including a pulley system (12) adapted to raise a load from ground level to a heightened position proximal to the first ladder rung.
5.    The system of claim 4, wherein the product lift includes a hollow cylindrical shaft (9) on one end configured to couple with the rod of the ladder safety lock.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634